Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the language “a third magnetic pole disposed next to the first magnetic pole and in a direction opposite to the second magnetic pole; and a fourth magnetic pole disposed next to the second magnetic pole and in a direction opposite to the first magnetic pole”.  It is unclear what is meant by “in a direction opposite to” in the claim.  This phrase needs to be tied to specific direction and structure or needs to be clarified since it could have several meanings in the art.  This phrasing could be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki et al. (US Pub.2011/0033210).
Regarding claim 1, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit (fig.4, #40) comprising: a developing frame (fig.1&4, #47); a developer bearing 
Annotated fig.1:

    PNG
    media_image1.png
    491
    542
    media_image1.png
    Greyscale


Regarding claim 3, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit further comprising: a regulating member which regulates a thickness of the developer carried on the developer bearing member (fig.1, #42), wherein a regulating position of the regulating member with respect to the developer bearing member is higher than the upstream end of the opening at the orientation in use (fig.1, #42 above bottom/upstream end of opening).
Regarding claim 4, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit wherein the developer bearing member includes a developing sleeve that rotates (fig.1, #41), and wherein the regulating member includes a fixed end fixed to the developing frame (fig.1, end of #42 attached to #47) and a free end extending upstream 
Regarding claim 5, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit wherein a straight line connecting a rotation center of the developing sleeve and the rotation center of the rotation shaft passes through the opening as viewed in an axial direction of the rotation shaft (fig.1, approximately where small-dotted line from #43c to tip of #43a passes).
Regarding claim 7, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit wherein, in a cross section orthogonal to a longitudinal direction of the developer bearing member, the magnetic-field generating member includes: a first magnetic pole disposed in a direction facing an image bearing member carrying a static latent image (fig.1, #S1); a second magnetic pole disposed in a direction facing the regulating position (fig.1, #N1); a third magnetic pole disposed next to the first magnetic pole and in a direction opposite to the second magnetic pole (fig.1, #N2); and a fourth magnetic pole disposed next to the second magnetic pole and in a direction opposite to the first magnetic pole (fig.1, #S2), and wherein the conveying member is configured to pass through an area, adjacent to a surface of the developer bearing member, between the second magnetic pole and the fourth magnetic pole when the conveying member rotates (fig.1, part of tip sweep #43d closest to #41 passes between #S2 and #N1).
Regarding claim 8, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit wherein the upstream end of the opening is disposed higher than a lowermost 
Regarding claim 9, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit wherein the developing chamber includes a first surface connecting to the upstream end of the opening, and wherein the first surface decreases in height with a decreasing distance to the opening (fig.1&4, #44 has a lower surface #47a which connects to the lower opening wall and decreases in height as it goes to the ‘right’).
Regarding claim 11, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit wherein the developer bearing member is further configured to carry a single-component magnetic developer (para.0002).
Regarding claim 12, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit wherein the developing unit is configured to be attached to and detached from an image forming apparatus (para.0031).
Regarding claim 13, Shinozaki et al. (US Pub.2011/0033210) teach a process cartridge (para.0031; fig.3) comprising: the developing unit according to Claim 1 (see rejection above); and an image bearing member that carries an image (fig.3, #20).
Regarding claim 14, Shinozaki et al. (US Pub.2011/0033210) teach an image forming apparatus (fig.5) comprising: the developing unit according to Claim 1 (see rejection above); and a fixing member (fig.5, #9).
Regarding claim 15, Shinozaki et al. (US Pub.2011/0033210) teach an image forming apparatus (fig.5) comprising: the process cartridge according to Claim 13 (see rejection above); and a fixing member (fig.5, #9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US Pub.2011/0033210) in view of Fukasawa et al. (US Pub.2016/0062270).
Shinozaki et al. (US Pub.2011/0033210) teach all of the limitations of claim 1, upon which claim 2 depends.
Additionally, Shinozaki et al. (US Pub.2011/0033210) teach a developing unit  wherein the partition has an attaching surface for use in attaching a sealing member configured to seal the opening and removable during use, and wherein the opening is provided at the attaching surface (fig.4, based on the toner level T in #45 and a lack of T in #44, it appears as though a seal may be present).
However, Shinozaki et al. (US Pub.2011/0033210) fail to explicitly teach a seal.
Regarding claim 2, Fukasawa et al. (US Pub.2016/0062270) teach a developing unit (fig.1) comprising: a developing frame (fig.1, #20); a developer bearing member 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing unit of Shinozaki et al. (US Pub.2011/0033210) by using the sealing member of Fukasawa et al. (US Pub.2016/0062270) in order to prevent toner from leaking out during transportation (para.0107).
Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the rotation center of the rotation shaft is located above the upstream end of the opening and below a center of the developer bearing member as viewed in the axial direction of the rotation shaft” in combination with the remaining claim elements as set forth in claim 6.
Prior art does not disclose or suggest the claimed “the distance B and the length C satisfy a relation B > C” in combination with the remaining claim elements as set forth in claim 10.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamoshida et al. (US Pub.2021/0389693) is a related case.
Yamashita (US 6,308,037) teaches a developing unit that satisfies the relations C>A, but is configured such that A>B, which does not satisfy B>A.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        /LKR/
2/25/2022